Citation Nr: 1726717	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a brain aneurysm.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

4.  Entitlement to service connection for polycystic kidney disease (PKD).

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from October 1967 to September 1969. He served in the Republic of Vietnam. He also served with the Pennsylvania National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2012 decisions of the Pittsburgh, Pennsylvania, Regional Office (RO). In February 2013, the Veteran requested a Board videoconference hearing. In a May 2013 statement, however, the Veteran withdrew his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). In December 2014, the Board remanded the appeal to the RO for additional action.

The RO discussed having reopened the Veteran's claim for service connection for PKD in the July 2011 rating decision and the June 2012 statement of the case (SOC). The record reflects that the Veteran filed a claim for service connection for PKD in August 1987. The March 1988 rating decision only denied entitlement to non-service connected pension benefits. Therefore, the issue of service connection for PKD presently on appeal is an original claim.  

Additionally, although the December 2014 Board Remand referred the issue of service connection for atrial fibrillation for RO adjudication, the Veteran had a pending claim for a heart disorder since August 1987. Therefore, the Board has reframed the heart disease issue currently on appeal as service connection for a heart disorder, in accordance with the United States Court of Appeals for Veterans' Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The record states that the Veteran served in the Pennsylvania National Guard. Remand is necessary to obtain the Veteran's records. 

Remand is also necessary to obtain VA examinations and medical opinions as the Veteran has not been afforded VA examinations for his PKD, brain aneurysm, bilateral lower extremity peripheral neuropathy, and sleep apnea. Additionally, the Veteran has been afforded a VA IHD examination but an opinion has not been afforded as to whether the Veteran's non-IHD heart disorders were caused by service. Lastly, in the December 2014 Board Remand, the RO was directed to obtain an opinion as to whether any currently diagnosed acquired psychiatric disorder was caused by service. Although the examiner stated that the Veteran had major depressive disorder "[n]ot related to or caused by military service," no rationale was provided. Therefore, this opinion is inadequate. 

The case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Pennsylvania National Guard and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record.

2.  AFTER OBTAINING THE ABOVE-REQUESTED RECORDS OR OBTAINING A RESPONSE OF THEIR UNAVAILABILITY, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his PKD. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's PKD was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent.

b.  whether the Veteran's PKD is congenital.

IN ADDITION TO ANY RECORDS OBTAINED AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*September 1969 physical examination for service separation indicating that the Veteran was normal. Service treatment records (STRs), VBMS Entry 1/22/2015, p. 13-14.

*June 1987 VA hospitalization report indicating that the Veteran was diagnosed with PKD and that he had known family history of kidney disease. VBMS Entry 3/13/1987.

3.  AFTER OBTAINING THE ABOVE-REQUESTED RECORDS OR OBTAINING A RESPONSE OF THEIR UNAVAILABILITY, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his brain aneurysm. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the whether the Veteran's brain aneurysm was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent.

IN ADDITION TO ANY RECORDS OBTAINED AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*September 1969 physical examination for service separation indicating that the Veteran was normal. STRs, VBMS Entry 1/22/2015, p. 13-14.

*August 2005 VA treatment records indicating that the Veteran underwent coiling for an intercerebral aneurysm. VBMS Entry 10/11/2006, p. 26.

4.  AFTER OBTAINING THE ABOVE-REQUESTED RECORDS OR OBTAINING A RESPONSE OF THEIR UNAVAILABILITY, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bilateral lower extremity peripheral neuropathy. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's bilateral lower extremity peripheral neuropathy was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent.

IN ADDITION TO ANY RECORDS OBTAINED AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*September 1969 physical examination for service separation indicating that the Veteran was normal. STRs, VBMS Entry 1/22/2015, p. 13-14.

*VA treatment records indicating that the Veteran had been diagnosed with peripheral polyneuropathy and bilateral lower extremity peripheral neuropathy. For example, VBMS Entry 3/4/2015, p. 4, 661.

5.  AFTER OBTAINING THE ABOVE-REQUESTED RECORDS OR OBTAINING A RESPONSE OF THEIR UNAVAILABILITY, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's sleep apnea was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent.

IN ADDITION TO ANY RECORDS OBTAINED AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*September 1969 physical examination for service separation indicating that the Veteran was normal. STRs, VBMS Entry 1/22/2015, p. 13-14.

*VA treatment records indicating that the Veteran had been diagnosed with obstructive sleep apnea. For example, VBMS Entry 7/14/2010, p. 55.

6.  AFTER OBTAINING THE ABOVE-REQUESTED RECORDS OR OBTAINING A RESPONSE OF THEIR UNAVAILABILITY, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any identified heart disease. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Identify all of the Veteran's heart disorders.

b.  For any heart disorders that are not ischemic, provide an opinion as to whether the identified heart disorder was caused by any in-service event, injury, disease, or disorder, including his presumed exposure to herbicide agent.

IN ADDITION TO ANY RECORDS OBTAINED AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*September 1969 physical examination for service separation indicating that the Veteran was normal. STRs, VBMS Entry 1/22/2015, p. 13-14.

*January 2013 VA treatment record indicating that the Veteran underwent transesophageal echocardiography (TEE) which showed that the left ventricle was mildly dilated, left ventricular systolic function was low normal, ejection fraction was 50%, biatrial enlargement, aortic root was mildly dilated, severe complex atherosclerotic plaque was noted in the visualized descending thoracic aorta with multiple atherosclerotic plaques noted protruding into the aorta lumen, mild aortic valvular sclerosis and trace to mild aortic regurgitation, mild mitral valve thickening and mild to moderate mitral regurgitation, moderate tricuspid regurgitation, systolic pressure was estimated to be 31-36 mmHg (although it was noted that this may be underestimated), and trace pericardial effusion. VBMS Entry 2/6/2013.

* January 2013 VA treatment record indicating the Veteran underwent an EKG which showed that he had atrial fibrillation, "[n]onspecific[] ST & T wave abnormality[,] [p]rolonged QTor tu fusion." VBMS Entry 3/4/2015, p. 6.

7.  AFTER OBTAINING THE ABOVE-REQUESTED RECORDS OR OBTAINING A RESPONSE OF THEIR UNAVAILABILITY, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Identify all of the Veteran's acquired psychiatric disorders.

b.  whether any identified acquired psychiatric disorder was caused by any in-service event, injury, disease, or disorder.

IN ADDITION TO ANY RECORDS OBTAINED AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*September 1969 physical examination for service separation indicating that the Veteran was normal. STRs, VBMS Entry 1/22/2015, p. 13-14.

*VA treatment records indicating that the Veteran has diagnoses of major depressive disorder with psychotic features, obsessive compulsive disorder (OCD), adjustment reaction with mixed emotion, and anxiety. VBMS Entry 3/4/2015, p. 157, 215, 270

8.  If, follow the attainment of the above records, VA examinations, and medical opinions, the Veteran is entitled to service connection for any of the claimed disorders, obtain opinions as to whether the other disorders were caused and/or aggravated by the now service-connected disorder(s).

9.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






